Case 1:19-cv-03173-LTB Document 1 Filed 11/08/19 USDC Colorado Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.

MICHAEL WAYNICK,

       Plaintiff,

       v.

SRC ENERGY INC., LYNN A. PETERSON,
RAYMOND E. MCELHANEY, JACK
AYDIN, DANIEL E. KELLY, PAUL
KORUS, and JENNIFER S. ZUCKER,

      Defendants.
______________________________________________________________________________

   COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS AND
                                JURY DEMAND
______________________________________________________________________________

       Plaintiff Michael Waynick (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                 NATURE OF THE ACTION

       1.      This is an action against SRC Energy Inc. (“SRC” or the “Company”) and its Board

of Directors (the “Board” or the “Individual Defendants”) for their violations of Sections 14(a)

and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a) and

78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17 C.F.R. § 240.14a-9, in connection

with the proposed merger (the “Proposed Transaction”) between SRC and PDC Energy, Inc.

(“PDC”).




                                                1
Case 1:19-cv-03173-LTB Document 1 Filed 11/08/19 USDC Colorado Page 2 of 18




                                 JURISDICTION AND VENUE

         2.    The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by

the SEC (17 C.F.R. § 240.14a-9).

         3.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as the Company is headquartered in this District.

         5.    In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

         6.    Plaintiff is, and has been at all relevant times hereto, an owner of SRC common

stock.

         7.    Defendant SRC is an oil and natural gas company that engages in the acquisition,

exploration, development, and production of oil, natural gas, and natural gas liquids primarily in

the Denver-Julesburg Basin of Colorado. The Company is incorporated in Colorado with

principal executive offices in Denver, Colorado. The Company’s common stock trades on the

NYSE American under the ticker symbol, “SRCI.”

         8.    Defendant Lynn A. Peterson (“Peterson”) is the President, Chief Executive Officer

(“CEO”), and Chairman of the Board of the Company.




                                                  2
Case 1:19-cv-03173-LTB Document 1 Filed 11/08/19 USDC Colorado Page 3 of 18




        9.      Defendant Raymond E. McElhaney (“McElhaney”) is Lead Director of the

Company.

        10.     Defendant Jack Aydin (“Aydin”) is a director of the Company.

        11.     Defendant Daniel E. Kelly (“Kelly”) is a director of the Company.

        12.     Defendant Paul Korus (“Korus”) is a director of the Company.

        13.     Defendant Jennifer S. Zucker (“Zucker”) is a director of the Company.

        14.     Defendants Peterson, McElhaney, Aydin, Kelly, Korus, and Zucker are collectively

referred to herein as the “Individual Defendants.”

        15.     Defendants SRC and the Individual Defendants are collectively referred to herein

as the “Defendants.”

                               OTHER RELEVANT ENTITIES

        16.     PDC is an exploration and production company that acquires, explores, develops,

and produces crude oil, natural gas, and natural gas liquids in the United States, with operations in

Colorado and Texas. PDC is incorporated in Delaware with principal executive offices located in

Denver, Colorado. PDC’s common stock trades on the NASDAQ Global Select Market under the

ticker symbol, “PDCE.”

                               SUBSTANTIVE ALLEGATIONS

    A. The Proposed Transaction

        17.     On August 26, 2019, SRC and PDC issued a press release announcing that they

entered into a definitive merger agreement whereby PDC would acquire SRC in an all-stock

transaction. Under the terms of the agreement, SRC shareholders will receive a fixed exchange

ratio of 0.158 PDC shares for each share of SRC common stock they own. The press release states,

in pertinent part:



                                                 3
Case 1:19-cv-03173-LTB Document 1 Filed 11/08/19 USDC Colorado Page 4 of 18




       PDC Energy Announces Strategic Combination with SRC Energy in All-
                              Stock Transaction

     August 26, 2019 06:00 ET | Source: PDC Energy, Inc.

      Creates Premier Mid-Cap Operator with Peer-Leading Cost Structure and Free
                                 Cash Flow Profile

            Increases Share Repurchase Program from $200 million to $525 million

                      Immediately Accretive to all Key Financial Metrics

       Companies to Host a Joint Investor Call Today at 8:00 a.m. ET / 6:00 a.m. MT

     DENVER, Aug. 26, 2019 (GLOBE NEWSWIRE) -- PDC Energy, Inc. ("PDC" or
     the "Company") (NASDAQ: PDCE) and SRC Energy, Inc. (“SRC”) (NYSE:
     SRCI) today announced they have entered into a definitive merger agreement under
     which PDC will acquire SRC in an all-stock transaction valued at approximately
     $1.7 billion, including SRC’s net debt of approximately $685 million as of June 30,
     2019. Under the terms of the agreement, SRC shareholders will receive a fixed
     exchange ratio of 0.158 PDC shares for each share of SRC common stock,
     representing an implied value of $3.99 per share based on the PDC closing price as
     of August 23, 2019. The transaction, which is expected to close in the fourth
     quarter of 2019, has been unanimously approved by each company’s board of
     directors.

     Key Transaction Highlights:

                                        *      *       *

        •     Materially enhances free cash flow profile and enhances ability to return additional
              capital to shareholders. Pro forma free cash flow is estimated to be approximately
              $800 million from the third quarter of 2019 through year-end 2021, assuming $55
              per barrel NYMEX. PDC has increased and extended its existing share repurchase
              program from $200 million to $525 million, with a target completion date of year-
              end 2021. Year-to-date, PDC has repurchased $125 million of its shares and plans
              to utilize approximately 50 percent of the estimated $800 million of free cash flow
              in the same period to complete the remaining $400 million repurchase program.

                                        *      *       *




                                               4
Case 1:19-cv-03173-LTB Document 1 Filed 11/08/19 USDC Colorado Page 5 of 18




             •   The transaction is expected to be immediately accretive to key 2020 metrics,
                 including: free cash flow per share, cash return on capital invested (“CROCI”), net
                 asset value, G&A per Boe, LOE per Boe, leverage ratio and inventory life.

       Transaction Details

       Under the terms of the agreement, SRC shareholders will receive a fixed exchange
       ratio of 0.158 PDC shares for each share of SRC common stock they own,
       representing an implied value of $3.99 per SRC share based on PDC’s closing
       common stock price on August 23, 2019, or $1.7 billion in the aggregate including
       the assumption of approximately $685 million in debt. The consideration represents
       a premium of 6.8 percent to the 30-day average exchange ratio of 0.148x. Upon
       closing of the transaction, PDC shareholders will own approximately 62 percent of
       the combined company, and SRC shareholders will own approximately 38 percent,
       on a fully diluted basis. The all-stock transaction is intended to be tax-free to SRC
       shareholders.

       Governance and Leadership

       Upon closing, PDCs’ board of directors will be expanded to nine directors,
       expected to include two members from the SRC board of directors. PDC’s board
       of directors also plans to form a three-member group focused on integration
       planning and opportunities for ongoing corporate synergies and cost efficiencies.
       The combined company will be led by PDC’s executive management team and will
       remain headquartered in Denver, Colorado.

       Timing and Approvals

       The transaction, which is expected to close in the fourth quarter of 2019, is subject
       to customary closing conditions and the satisfaction of certain regulatory approvals,
       including the approval of PDC and SRC shareholders.

       Advisors

       J.P. Morgan is serving as exclusive financial advisor to PDC, and Wachtell, Lipton,
       Rosen & Katz is serving as PDC’s legal counsel. Citi and Goldman Sachs & Co.
       are serving as financial advisors to SRC and Akin Gump Strauss Hauer & Feld LLP
       is serving as its legal counsel.

       18.       On October 23, 2019, Defendants authorized or caused the dissemination of a joint

Registration Statement on Form S-4 with the SEC (the “Registration Statement”), which amended

the joint Registration Statement on Form S-4 filed with the SEC on September 25, 2019.




                                                 5
Case 1:19-cv-03173-LTB Document 1 Filed 11/08/19 USDC Colorado Page 6 of 18




   B. The Registration Statement Contains Materially False and Misleading Statements
      and Omissions

       19.      The Registration Statement, which recommends that SRC shareholders vote in

favor of the Proposed Transaction, omits and/or misrepresents material information concerning:

(i) SRC’s and PDC’s financial projections; (ii) the financial analyses performed by SRC’s financial

advisors, Citigroup Global Markets Inc. (“Citi”) and Goldman Sachs & Co. LLC (“Goldman”), in

connection with their fairness opinions; and (iii) potential conflicts of interest involving Citi and

Goldman.

       20.      The omission of the material information (referenced below) renders the following

sections of the Registration Statement false and misleading, among others: (i) Recommendation

of the SRC Board of Directors and SRC’s Reasons for the Merger; (ii) Certain Unaudited

Forecasted Financial Information; and (iii) Opinions of Citi and Goldman Sachs, SRC’s Financial

Advisors.

       21.      Plaintiff may seek to enjoin the anticipated shareholder vote on the Proposed

Transaction unless and until the material misstatements and omissions (referenced below) are

remedied. Unless remedied, SRC shareholders will be forced to make a voting decision on the

Proposed Transaction without full disclosure of all material information. In the event the Proposed

Transaction is consummated, Plaintiff seeks to recover damages resulting from Defendants’

misconduct.

             1. Material Omissions Concerning SRC’s and PDC’s Financial Projections

       22.      The Registration Statement omits material information concerning SRC’s and

PDC’s financial projections.

       23.      The Registration Statement provides that “the management of SRC has prepared

the forecasted financial information . . . and provided it to the SRC board and to PDC in connection


                                                 6
Case 1:19-cv-03173-LTB Document 1 Filed 11/08/19 USDC Colorado Page 7 of 18




with each company’s evaluations of the merger and to each company’s financial advisor(s) for

their use in advising their respective clients and reliance in connection with their respective

financial analyses and opinions[.]”

       24.     The Registration Statement provides that “certain non-public financial forecasts

covering several years that were prepared by PDC’s management were provided to its board and

to SRC in connection with each company’s evaluations of the merger and to each company’s

financial advisor(s) for their use in advising their respective clients and reliance in connection with

their respective financial analyses and opinions[.]”

       25.     The Registration Statement provides “tables present[ing] select unaudited

forecasted financial and operating information of SRC for the fiscal years ending 2019 through

2021 prepared by SRC’s management” (the “SRC Management Projections for SRC”).

       26.     The Registration Statement, however, fails to disclose the following concerning the

SRC Management Projections for SRC: (1) all line items used to calculate (i) EBITDA, and (ii)

Operating Cash Flow; and (2) a reconciliation of all non-GAAP to GAAP metrics.

       27.     The Registration Statement provides that:

       SRC management also provided to the SRC board and to Citi and Goldman Sachs
       for their use and reliance in connection with each financial advisor’s financial
       analyses and opinion certain unaudited forecasted financial and operating
       information with respect to PDC that was provided by PDC management and
       summarized in this joint proxy statement/prospectus under the caption “—
       Summary of Certain PDC Forecasted Financial Information.”

       28.     Under the caption, “Summary of Certain PDC Forecasted Financial

Information[,]” the Registration Statement provides: (1) “tables present[ing] select unaudited

forecasted financial and operating information of PDC for the fiscal years ending 2019 through

2021 prepared by PDC’s management” (the “PDC Management Projections for PDC”); and (2)

“tables set[ing] forth a summary of th[e] adjusted forecasted financial and operating information


                                                  7
Case 1:19-cv-03173-LTB Document 1 Filed 11/08/19 USDC Colorado Page 8 of 18




regarding SRC for the years 2019 through 2021 as prepared by PDC management” (the “PDC

Management Projections for SRC,” and together with the PDC Management Projections for PDC,

the “PDC Projections”).

        29.    The Registration Statement, however, fails to disclose the following concerning the

PDC Projections: (1) all line items used to calculate (i) Adjusted EBITDAX, and (ii) Operating

Cash Flow; and (2) a reconciliation of all non-GAAP to GAAP metrics.

        30.    The Registration Statement fails to disclose the combined company’s pro forma

forecasts. 1

        31.    When a company discloses non-GAAP financial metrics in a Registration

Statement that were relied upon by its board of directors in recommending that shareholders

exercise their corporate suffrage rights in a particular manner, the company must also disclose,

pursuant to SEC Regulation G, all projections and information necessary to make the non-GAAP

metrics not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial metrics disclosed or

released with the most comparable financial metrics calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100. 2




1
  Although Goldman relies on the “PDC Pro Forma Forecasts” in rendering its fairness opinion,
these forecasts have not been provided in full.
2
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited November 8, 2019) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                8
Case 1:19-cv-03173-LTB Document 1 Filed 11/08/19 USDC Colorado Page 9 of 18




       32.      The disclosure of SRC’s and PDC’s projected financial information is material

because it would provide SRC shareholders with a basis to project SRC’s and the combined

company’s future financial performance and would allow shareholders to better understand the

financial analyses performed by Citi and Goldman in support of their fairness opinions.

Shareholders cannot hope to replicate management’s inside view of the future prospects of the

Company. Without such information, which is uniquely possessed by SRC and its financial

advisors, SRC shareholders are unable to determine how much weight, if any, to place on the

financial advisors’ fairness opinions in determining whether to vote for or against the Proposed

Transaction.

       33.      Accordingly, in order to cure the materially misleading nature of SRC’s and PDC’s

projections, Defendants must provide a reconciliation table of the aforementioned non-GAAP

metrics to their most comparable GAAP metrics. Defendants must also disclose the line item

projections that were used to calculate these metrics. Such projections are necessary to make the

non-GAAP projections included in the Registration Statement not misleading.

       34.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to SRC shareholders.

             2. Material Omissions Concerning Citi’s and Goldman’s Financial Analyses

       35.      In connection with the Proposed Transaction, the Registration Statement omits

material information concerning analyses performed by Citi and Goldman.

       36.      The valuation methods, underlying assumptions, and key inputs used by

Citi and Goldman in rendering their purported fairness opinions must be fairly disclosed to SRC

shareholders. The description of Citi’s and Goldman’s fairness opinions and analyses, however,

fail to include key inputs and assumptions underlying those analyses. Without the information

described below, SRC shareholders are unable to fully understand these fairness opinions and

                                                9
Case 1:19-cv-03173-LTB Document 1 Filed 11/08/19 USDC Colorado Page 10 of 18




analyses, and are thus unable to determine how much weight, if any, to place on them in

determining whether to vote for or against the Proposed Transaction. This omitted information, if

disclosed, would significantly alter the total mix of information available to SRC shareholders.

              a. Citi’s Financial Analyses

        37.      The Registration Statement fails to disclose the individual multiples and financial

metrics of each of the selected companies utilized by Citi in its “Selected Public Companies

Analyses[.]”

        38.      The Registration Statement fails to disclose the following concerning Citi’s “Net

Asset Value Analysis” of SRC: (1) the unlevered, after-tax free cash flows that SRC was projected

to generate, and all underlying line items thereto; (2) the individual inputs and assumptions

underlying the range of discount rates of 9.5% to 11.0%; and (3) the net present value (as of

June 30, 2019) of SRC’s estimated post-tax corporate expenses, net hedge gains and losses, and

SRC’s estimated net debt as of June 30, 2019.

        39.      The Registration Statement fails to disclose the following concerning Citi’s “Net

Asset Value Analysis” of PDC: (1) the unlevered, after-tax free cash flows that PDC was projected

to generate, and all underlying line items thereto; (2) the individual inputs and assumptions

underlying the range of discount rates of 8.3% to 9.6%; and (3) the net present value (as of June 30,

2019) of PDC’s estimated post-tax corporate expenses, net hedge gains and losses, additional

payments from the sale of PDC’s midstream assets, and PDC’s estimated net debt as of June 30,

2019.

        40.      With respect to Citi’s analysis of Wall Street research analysts’ price targets for

SRC common stock and PDC common stock, the Registration Statement fails to disclose the

following: (1) the individual price targets for SRC and PDC observed by Citi in its analysis; (2)



                                                 10
Case 1:19-cv-03173-LTB Document 1 Filed 11/08/19 USDC Colorado Page 11 of 18




the sources of those price targets; and (3) the individual inputs and assumptions underlying the

discount rates of 11.6% for SRC common stock and 10.3% for PDC common stock.

             b. Goldman’s Financial Analyses

       41.      The Registration Statement fails to disclose the following concerning Goldman’s

“Illustrative Discounted Cash Flow Analysis—SRC Standalone”: (1) the estimates of unlevered

free cash flow for SRC for July 1, 2019 through December 31, 2024, and all underlying line items

thereto; (2) the individual inputs and assumptions underlying the (i) discount rates ranging from

7.50% to 9.00%, and (ii) EBITDA multiple range of 3.0x to 4.5x; (3) the range of illustrative

terminal values for SRC; (4) SRC’s net debt as of June 30, 2019; and (5) the number of fully

diluted outstanding shares of SRC common stock, as provided by the management of SRC.

       42.      The Registration Statement fails to disclose the following concerning Goldman’s

“Illustrative Discounted Cash Flow Analysis—PDC Standalone”: (1) the estimates of unlevered

free cash flow for PDC for July 1, 2019 through December 31, 2024, and all underlying line items

thereto; (2) the individual inputs and assumptions underlying the (i) discount rates ranging from

7.5% to 9.0%, and (ii) EBITDA multiple range of 2.5x to 4.0x; (3) the range of illustrative terminal

values for PDC; (4) PDC’s net debt as of June 30, 2019; (5) the estimated present value of the

unconditional contingent payment to be made to PDC in connection with the sale of its midstream

assets, as provided by the management of PDC; and (6) the number of fully diluted outstanding

shares of PDC common stock.

       43.      The Registration Statement fails to disclose the following concerning Goldman’s

“Illustrative Discounted Cash Flow Analysis—Implied Valuation Uplift”: (1) the estimates of

unlevered free cash flow for the pro forma combined company for July 1, 2019 through

December 31, 2024, and all underlying line items thereto; (2) the individual inputs and



                                                11
Case 1:19-cv-03173-LTB Document 1 Filed 11/08/19 USDC Colorado Page 12 of 18




assumptions underlying the (i) discount rates ranging from 7.5% to 9.0%, and (ii) EBITDA

multiple range of 2.75x to 4.25x; (3) the range of illustrative terminal values for the pro forma

combined company; (4) the pro forma net debt for the combined company as of June 30, 2019; (5)

the estimated present value of the unconditional contingent payment to be made to PDC in

connection with the sale of its midstream assets; and (6) the number of fully diluted outstanding

shares of the pro forma combined company.

       44.     The Registration Statement fails to disclose the following concerning Goldman’s

“Illustrative Net Asset Value Analysis—SRC”: (1) the after-tax future cash flows that SRC could

be expected to generate from its existing proved developed reserves, its development plan for

proved undeveloped reserves and development of additional undeveloped reserves, and all

underlying line items thereto; (2) the individual inputs and assumptions underlying the discount

rates ranging from 7.5% to 9.0%; and (3) the present value of estimated mark to market commodity

hedges, the present value of general and administrative costs, the estimated face value of SRC’s

net debt as of June 30, 2019, and the present value of taxes payable by SRC.

       45.     The Registration Statement fails to disclose the following concerning Goldman’s

“Illustrative Net Asset Value Analysis—PDC Standalone”: (1) the after-tax future cash flows that

PDC could be expected to generate from its existing proved developed reserves, its development

plan for proved undeveloped reserves and development of additional undeveloped reserves, and

all underlying line items thereto; (2) the individual inputs and assumptions underlying the discount

rates ranging from 7.5% to 9.0%; and (3) the present value of estimated mark to market commodity

hedges, the present value of net operating losses, the present value of general and administrative

costs, the estimated face value of PDC’s net debt as of June 30, 2019, the present value of taxes

payable by PDC, and certain contingent payments due by PDC.



                                                12
Case 1:19-cv-03173-LTB Document 1 Filed 11/08/19 USDC Colorado Page 13 of 18




       46.     The Registration Statement fails to disclose the following concerning Goldman’s

“Illustrative Present Value of Future Share Price Analysis—SRC”: (1) the individual inputs and

assumptions underlying the (i) range of illustrative one-year forward EV/EBITDA multiples of

3.0x to 4.5x, and (ii) illustrative discount rate of 8.6%; and (2) the number of fully diluted

outstanding shares of SRC common stock, as provided by management of SRC.

       47.     The Registration Statement fails to disclose the following concerning Goldman’s

“Illustrative Present Value of Future Share Price Analysis—PDC Standalone”: (1) the individual

inputs and assumptions underlying the (i) range of illustrative one-year forward EV/EBITDA

multiples of 2.5x to 4.0x, and (ii) illustrative discount rate of 8.6%; and (2) the number of fully

diluted outstanding shares of PDC common stock, as provided by management of PDC.

       48.     The Registration Statement fails to disclose the following concerning Goldman’s

“Illustrative Present Value of Future Share Price Analysis—Implied Valuation Uplift”: (1) the

individual inputs and assumptions underlying the (i) range of illustrative one-year forward

EV/EBITDA multiples of 2.75x to 4.25x, and (ii) illustrative discount rate of 8.6%; and (2) the

number of fully diluted outstanding shares of for the pro forma combined company.

       49.     The Registration Statement fails to disclose the following concerning Goldman’s

“Premia Analysis”: (1) the transactions Goldman utilized in its analysis; and (2) the mean and

median premiums paid in the transactions utilized by Goldman in its analysis.

   3. Material Omissions Concerning Citi’s and Goldman’s Potential Conflicts of Interest

       50.     The Registration Statement omits material information concerning Citi’s and

Goldman’s potential conflicts of interest.

       51.     The Registration Statement states that “Citi [and Goldman] may [each] receive an

additional fee of up to $3.5 million at SRC’s sole discretion[,]” but fails to disclose the



                                               13
Case 1:19-cv-03173-LTB Document 1 Filed 11/08/19 USDC Colorado Page 14 of 18




circumstances under which Citi and Goldman would receive such fees, and whether SRC intends

to pay Citi and Goldman such fees.

        52.     Disclosure of a financial advisor’s conflicts of interest to shareholders is required

due to their central role in the evaluation, exploration, selection, and implementation of strategic

alternatives and the rendering of any fairness opinions. Disclosure of a financial advisor’s conflicts

of interest may inform shareholders on how much weight to place on that analysis. This is even

more so here, where Defendants failed to conduct a “marketing process to solicit interest from

other companies in a potential transaction[.]”

        53.     The omission of the above-referenced information renders the Registration

Statement materially incomplete and misleading. This information, if disclosed, would

significantly alter the total mix of information available to SRC shareholders.

          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants
        54.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        55.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Registration Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(a) of the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

        56.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use


                                                 14
Case 1:19-cv-03173-LTB Document 1 Filed 11/08/19 USDC Colorado Page 15 of 18




of their names to file and disseminate the Registration Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and

misleading Registration Statement.

       57.     The false and misleading statements and omissions in the Registration Statement

are material in that a reasonable shareholder would consider them important in deciding how to

vote on the Proposed Transaction.

       58.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

       59.     Because of the false and misleading statements and omissions in the Registration

Statement, Plaintiff is threatened with irreparable harm.

                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       60.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       61.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Registration Statement filed with the SEC, they had the power to and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the false and misleading Registration Statement.

       62.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading



                                                15
Case 1:19-cv-03173-LTB Document 1 Filed 11/08/19 USDC Colorado Page 16 of 18




prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected. As officers and/or directors of a publicly

owned company, the Individual Defendants had a duty to disseminate accurate and truthful

information with respect to the Registration Statement, and to correct promptly any public

statements issued by the Company which were or had become materially false or misleading.

       63.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Registration Statement and had the ability to prevent the issuance of the

statements or to cause the statements to be corrected. The Registration Statement at issue contains

the unanimous recommendation of the Individual Defendants to approve the Proposed

Transaction. Thus, the Individual Defendants were directly involved in the making of the

Registration Statement.

       64.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Proposed Transaction. The Registration Statement purports to describe the various issues and

information that they reviewed and considered—descriptions which had input from the Individual

Defendants.

       65.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       66.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9



                                                 16
Case 1:19-cv-03173-LTB Document 1 Filed 11/08/19 USDC Colorado Page 17 of 18




promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

material information identified above to the Company’s shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                    JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.



Dated: November 8, 2019                             Respectfully submitted,

                                                    HALPER SADEH LLP

                                                    /s/ Daniel Sadeh
                                                    Daniel Sadeh, Esq.


                                               17
Case 1:19-cv-03173-LTB Document 1 Filed 11/08/19 USDC Colorado Page 18 of 18




                                         375 Park Avenue, Suite 2607
                                         New York, NY 10152
                                         Telephone: (212) 763-0060
                                         Facsimile: (646) 776-2600
                                         Email: sadeh@halpersadeh.com

                                         Counsel for Plaintiff




                                    18
